[Cite as Ridge Project, Inc. v. Ohio Dept. of Transp., 2016-Ohio-795.]




THE RIDGE PROJECT, INC.                                 Case No. 2015-00750-AD

        Plaintiff                                       Clerk Mark H. Reed

        v.
                                                        MEMORANDUM DECISION
OHIO DEPARTMENT OF
TRANSPORTATION

        Defendant



        {¶1} Plaintiff The Ridge Project, Inc. (hereinafter “plaintiff”) filed this claim on
August 21, 2015 to recover damages which occurred when their 2006 Ford Van struck a
loose manhole cover, while traveling on US 6 in Henry County, Ohio on July 14, 2015.
This road is a public road maintained by the Ohio Department of Transportation
(hereinafter “ODOT"). Plaintiff’s vehicle sustained damages in the amount of $8,963.03.
Plaintiff maintains a collision insurance deductible of $500.00.
        {¶2} In order to recover on a claim for roadway damages against the Ohio
Department of Transportation (hereinafter “ODOT"), Ohio law requires that a
motorist/plaintiff prove all of the following:
        {¶3} That the plaintiff’s motor vehicle received damages as a result of coming
into contact with a dangerous condition on a road maintained by ODOT.
        {¶4} That ODOT knew or should have known about the dangerous road
condition.
        {¶5} That ODOT, armed with this knowledge, failed to repair or remedy the
dangerous condition in a reasonable time.
        {¶6} In this claim the Court finds that the plaintiff did prove that their vehicle
received damages and that those damages occurred as result of plaintiff’s vehicle
coming into contact with a dangerous condition on a road maintained by ODOT.
        {¶7} The next element that plaintiff must prove to succeed on a claim like this is
to show that ODOT knew or should have known about this dangerous condition.
        {¶8} In support of its claim for reimbursement, the plaintiff submitted a detailed
incident report that was completed shortly after the accident, as was required by
plaintiff’s administrative policy. Within that report are various statements of witnesses
and others familiar with the road condition where plaintiff had their accident. Taken
together, these statements indicate that there was an awareness of the manhole cover
as a road hazard and that this fact was known to at least some ODOT employees in the
district.
        {¶9} Thus having notice of the condition and failing to repair, remedy or otherwise
reasonably address the dangerous condition, the Court finds that ODOT was negligent
in its maintenance of this section of US 6 on July 14, 2015.
        {¶10} Plaintiff’s claimed repair costs were $8,963.03 and their insurance
deductible is $500.00. Ohio law requires recoveries against the state to be reduced by
any available insurance. Plaintiff’s recovery is therefore limited to $500.00 plus the
$25.00 filing fee, which may be reimbursed as compensable damages pursuant to the
holding in Bailey v. Ohio Department of Rehabilitation and Correction, 62 Ohio Misc 2d
19, 587 N.E. 2d 990 (Ct. of Cl. 1990).




THE RIDGE PROJECT, INC.                      Case No. 2015-00750-AD

       Plaintiff                             Clerk Mark H. Reed

       v.
                                             ENTRY OF ADMINISTRATIVE
OHIO DEPARTMENT OF                           DETERMINATION
TRANSPORTATION

       Defendant



        Having considered all the evidence in the claim file, and for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $525.00, which includes the filing fee. Court costs are
assessed against defendant.




                                          MARK H. REED
                                          Clerk

Entry cc:


The Ridge Project, Inc.                   Jerry Wray, Director
J160 S.R. 65                              Ohio Department of Transportation
McClure, Ohio 43534                       1980 West Broad Street
                                          Mail Stop 1500
                                          Columbus, Ohio 43223


Filed 1/14/16
Sent to S.C. Reporter 3/2/16